 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MICHAEL MCNEIL,                                  Case No. 1:19-cv-01257-DAD-HBK
12                          Plaintiff,                    ORDER GRANTING PLAINTIFF’S MOTION
                                                          TO COMPEL
13              v.
                                                          (Doc. No. 25)
14       KIRAN TOOR, et al.,
15                           Defendants.
16

17

18             Pending before the Court is Plaintiff’s motion to compel filed September 4, 2020. (Doc.
19   No. 25). The Court previously ordered the parties to meet and confer to try to narrow the
20   disputed discovery issues raised in Plaintiff’s motion and file a joint report. (Doc. No. 37). On
21   February 24, 2021, the parties filed a joint statement advising the Court that the “discovery issues
22   ha[d] been resolved” and Defendants would provide Plaintiff with the agreed discovery within 30
23   days.1 (Doc. No. 39). On April 6, 2021, Plaintiff filed a notice with the Court advising that
24   Defendants had failed to provide the agreed documents. (Doc. No. 40). After being directed to
25   respond, Defendants advise that they sent the additional agreed discovery to Plaintiff on May 28,
26   2021 and June 7, 2021 and aver Plaintiff has now received “all of the documents that were subject
27

28   1
         Plaintiff’s motion to compel was not termed nor withdrawn and remains pending. (See docket).
                                                           1
 1   to the parties’ discovery dispute.” (Doc. No. 45 at 2 ¶¶ 22-28). In reply, Plaintiff disputes he

 2   received all agreed discovery. (Doc. No. 46). In particular, Plaintiff claims two documents

 3   remain outstanding: (1) “Pain Management in Correction, Parts 1,2, and 3” and (2) the “number

 4   of CDCR-602-HC Inmate Appeal[s] that were filed against defendants between January 2017 and

 5   February 2019 regarding the issue of pain.” (Doc. No. 46 at 3).

 6                                APPLICABLE LAW AND ANALYSIS

 7          A. Rule 26 - Scope of discovery generally

 8                  “[U]nless otherwise limited by court order, the scope of discovery
                    is as follows: Parties may obtain discovery regarding any
 9                  nonprivileged matter that is relevant to any party’s claim or defense
                    and proportional to the needs of the case, considering the
10                  importance of the issues at stake in the action, the amount of
                    controversy, the parties’ relative access to relevant information, the
11                  parties’ resources, the importance of the discovery in resolving the
                    issues, and whether the burden and expense of the proposed
12                  discovery outweighs the benefit. Information within the scope of
                    discovery need not be admissible in evidence to be discoverable.”
13

14   Fed. R. Civ. P. 26(b)(1) (emphasis added).
15          District courts have “broad discretion to manage discovery.” Avila v. Willits Envtl.

16   Remediation Tr., 633 F.3d 828, 833 (9th Cir. 2011); Hunt v. County of Orange, 672 F.3d 606,

17   616 (9th Cir. 2012). The party seeking to compel discovery bears the burden of establishing his

18   request satisfies the relevancy requirements of Rule 26. Bryant v. Ochoa, No. 07-cv-200-JM

19   (PCL), 2009 WL 1390794, at *1 (S.D. Cal. May 14, 2009). Once the relevancy requirement is

20   satisfied, “the party opposing discovery as the burden of showing that the discovery should be
21   prohibited, and the burden of clarifying, explaining or supporting its objections.” Id.

22          B. Rule 37 - Motions to Compel

23          A party propounding discovery may seek an order compelling disclosure when an

24   opposing party has failed to respond or has provided evasive or incomplete responses. Fed. R.

25   Civ. P. 37(a)(3)(B). “[A]n evasive or incomplete disclosure, answer, or response must be treated

26   as failure to disclose, answer, or respond.” Fed. R. Civ. P. 37(a)(4). “It is well established that a
27   failure to object to discovery requests within the time period constitutes a waiver of any

28   objection.” Richmark Corp. v. Timber Falling Consultants, 949 F.2d 1468, 1473 (9th Cir. 1992)
                                                        2
 1   (citing Davis v. Fendler, 650 F.2d 1154, 1160 (9th Cir. 1981)). The moving party bears the

 2   burden of demonstrating “actual and substantial prejudice from the denial of discovery.” See

 3   Hallet v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (citations omitted).

 4          Defendants stipulated in the February 24, 2021 joint statement to “provide any and all

 5   documents they have received on the subject of opioid medications for the period of January 2017

 6   through February 2019.” (Doc. No. 39 at 2 ¶¶ 16-19). Plaintiff represents that he received a copy

 7   of “Pain Management Part 3 – Opioid Therapy” but was not provided “Pain Management in

 8   Correction, Parts 1,2, and 3.” (Doc. No. 46 at 3 ¶¶ 11-15). While it is not clear whether “Pain

 9   Management in Correction, Parts 1,2, and 3” relates to opioid medication, the title suggests it

10   would be relevant to the issues involved in this litigation to the extent such a document by that

11   title exists. The Court has “broad discretion to manage discovery” and will order Defendants to

12   produce these documents to the extent they have not already done so because Defendants

13   previously agreed to produce the documents and because the documents appear relevant to this

14   matter’s claims. Avila v. Willits Envtl. Remediation Tr., 633 F.3d at 833.

15          Defendants likewise agreed in the February 24, 2021 joint statement to “provide the

16   number of complaints” from “January 2017 through February 2019” lodged against Defendants

17   for deliberate indifference. (Doc. No. 39 at 2 ¶¶ 21-27). Plaintiff contends he was not provided

18   that information. (Doc. No. 46 at 3 ¶¶ 16-20). Courts have recognized in § 1983 actions that

19   evidence of other misconduct by defendants may be used for purposes other than character

20   evidence, such as to show bias or a pattern or practice of unprofessional behavior. Taylor v.
21   O'Hanneson, No. 11-CV-00538-LJO, 2014 WL 2696585, at *5 (E.D. Cal. June 13, 2014);

22   Ramirez v. County of Los Angeles, 231 F.R.D. 407, 412 (C.D. Cal. 2005). To the extent it has not

23   already been provided, the Court will order Defendants to provide Plaintiff a printout listing all

24   602 grievance appeals concerning the issuance of pain medication and involving deliberate

25   indifference that were filed against Defendants between January 2017 and February 2019.

26   Defendants should redact all inmate identifying information in compliance with the Health
27   Insurance Portability and Accountability Act.

28   ///
                                                       3
 1            Accordingly, it is ORDERED:

 2            Plaintiff’s Motion to Compel (Doc. No. 25) is GRANTED to the extent set forth in this

 3   Order. Defendants shall produce the documents within fourteen (14) days of the date on this

 4   Order.

 5

 6
     Dated:      July 8, 2021
 7                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      4
